Deen, Presiding Judge,
concurring specially.
Code Ann. § 68-1626 (f) makes it unlawful "for any person... to be a passenger or occupant in a motor vehicle ... engaged in a race or contest of speed with any other motor vehicle.” Penal statutes are to be strictly construed. There can be no crime without intent. This particular section would, if taken in a broad literal meaning, be either unconstitutional or void for vagueness.
But statutes are to be given a meaning which will uphold them where possible. A reasonable interpretation of this statute would be that the words "race or contest of speed” mean a consensual agreement between the drivers of separate automobiles to determine which car will win a *836race, and to give the word "occupant” the meaning of one in the car with the driver for this purpose.
Given such construction, an attempt to elude the police is not primarily a contest of speed but a method of escape. There being no consensual agreement between drivers, there can be no evidence upon which to hang a conclusion that the occupant was in the car for the illegal purpose of racing. In particular, even if the driver was guilty of "racing” there is no evidence of any consensus between the driver and this passenger defendant to race. I would affirm.
I am authorized to state that Judge Clark concurs in this special concurrence.